


Exhibit 10.65

 

WRIMCO/IICO INSTITUTIONAL REVENUE SHARING SCHEDULE

PORTFOLIO MANAGERS

 

Portfolio Managers have the opportunity to earn revenue sharing above and beyond
their salary.  To be eligible for revenue sharing, certain conditions and
contingencies must be satisfied. Among other things, an individual must be
employed by WRIMCO or IICO on the date of the revenue sharing payment, have
performed all job responsibilities to the satisfaction of WRIMCO or IICO and
have acted at all times in accordance with every company policy, agreement,
regulatory authority and legal requirement.

 

As is the case with all revenue sharing, the schedule and methodology of
calculation are subject to change.  Additionally, consideration will be given to
macro events that are out of the control of the investment management division.

 

The company makes no representations, promises or predictions as to the amount
of any revenue sharing or the likelihood of personnel to receive revenue
sharing.

 

Revenue Sharing Terms for New Managed Accounts:

Explanation: Applies to new accounts

1st Year:          10% of revenues

2nd Year:         5% of revenues

Trailer:           2.5% of revenues

 

Revenue Sharing Terms for Significant Contributions into Managed Accounts:

Explanation: Applies to account contributions of at least 20% of market value or
10% of market value for accounts with frequent contribution/withdrawal activity
(flow accounts).  See separate document for information on revenue sharing for
flow accounts.

1st Year:          10% of revenues

2nd Year:         5% of revenues

Note:                After paying revenue sharing for two years on the
contribution, the 2.5% trailer would be applied to the total revenues of the
account.

 

Affiliated Accounts:

No revenue sharing paid

 

See separate document for allocation of above revenue sharing terms between
members of the various portfolio management teams.

 

 

Approved by:

/s/ John E. Sundeen, Jr.

 

Date:

February 19, 2011

 

****CONFIDENTIAL**** CONFIDENTIAL**** CONFIDENTIAL**** CONFIDENTIAL****

 

1

--------------------------------------------------------------------------------
